DETAILED ACTION
The Applicant Arguments/Remarks filed February 24, 2022 has been entered. Claims 1-21 are pending. Claims 1, 13 and 14 are independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2015/0043274).
Regarding independent claims 1 and 14, Liu et al. disclose a method for operating a memory, comprising: 
determining a midpoint resistance of a memory state for resistive memory cells of a memory array of resistive memory cells (e.g., para. 0012-0013: … defined by a set of parameters corresponding to the particular resistance range … the particular resistance range is one of the one or more intermediate resistance ranges …); 
performing a write to memory cells of the memory array to a first value state, the write being performed at a first level of a write parameter (see e.g., FIG. 2: 210-220, program a data value at a memory cell … by a set of parameters …, and accompanying disclosure, e.g., para. 0044); 
determining a write efficiency of the write to the memory cells to the first value state (FIG. 2: 230: Verify the memory cell by sensing resistance); 
setting a level of the write parameter (FIG. 2: 250: … a changed set of parameters) based on the write efficiency (see e.g., para. 0063: … examples of parameters in the set of parameters can include pulse width, amplitude, step count and step size of the write pulse …) and the midpoint resistance (see para. 0014: … to change resistance in the memory cell, where the write pulse is defined by a set of parameters corresponding to a resistance range …).
Regarding claims 2 and 15, which depends from claims 1 and 14, respectively, Liu et al. disclose wherein the write parameter is a voltage applied to a memory cell during a write operation (see e.g., para. 0063: … a parameter … amplitude … defining a write pulse).
Regarding claims 3-4, which depends from claim 2, Liu et al. disclose wherein the setting a level of the write parameter includes setting a level of the voltage applied to a memory cell during a write operation at a higher voltage level if the write efficiency is less than a first value or a lower voltage level if the write efficiency is greater than the first value; and  wherein the first level of the write parameter is lower than a typical voltage level applied to the memory cell during a write operation (see FIGS. 8-10 and accompanying disclosure).
Regarding claims 5 and 21, which depends from claims 1 and 14, respectively, Liu et al. disclose wherein the write parameter is a current applied to a memory cell during a write operation (see e.g., para. 0063-0064: an amplitude in current …).
Regarding claim 8, which depends from claim 1, Liu et al. disclose wherein the first value state is a low resistance state of the memory cells (e.g., para. 0013: the particular resistance range is one of the low resistance range and the high resistance range).
Regarding claims 9 and 19, which depends from claims 1 and 14, respectively, Liu et al. disclose wherein setting a level further comprises: determining a resistivity of a select transistor of the memory array in a conductive state (see e.g., FIG. 2: a command to program …, i.e., memory operating state).
Regarding claim 10, which depends from claim 9, Liu et al. disclose wherein the determining a resistivity is performed if the midpoint resistance is within a typical range and the write efficiency is below a typical range (see e.g., para. 0014).
Regarding claims 11 and 20, which depends from claims 1 and 14, respectively, Liu et al. disclose wherein the first level of a write parameter is set such that a write operation as per the first level of the write parameter is characterized as a weaker write operation than a typical write operation (see e.g., para. 0014: … the sensed resistance is within a particular resistance range (e.g., below a sensing threshold), i.e., claimed weaker operation …).
Regarding claim 12, which depends from claim 1, Liu et al. disclose performing a write operation to a group of memory cells of the memory array, the write operation being performed at the level of the write parameter set by the setting (see e.g., para. 0014).
Regarding independent claim and 13, Liu et al. disclose a method for operating a memory, comprising: 
determining a midpoint resistance of a memory state for resistive memory cells of a memory array of resistive memory cells (e.g., para. 0012-0013: … defined by a set of parameters corresponding to the particular resistance range … the particular resistance range is one of the one or more intermediate resistance ranges …); 
performing a write to memory cells of the memory array (see e.g., FIG. 2: 210-220, program a data value at a memory cell … by a set of parameters …, and accompanying disclosure, e.g., para. 0044) to a first value state, wherein the write is performed with write operations that are characterized as weaker write operations (see e.g., para. 0014: … the sensed resistance is within a particular resistance range (e.g., below a sensing threshold) … i.e., claimed weaker operation) than a typical write operation; 
determining a write efficiency of the write to the first value state  (FIG. 2: 230: Verify the memory cell by sensing resistance); 
setting a level of a write parameter (FIG. 2: 250: … a changed set of parameters) for subsequent write operations to the resistive memory cells based on the write efficiency (see e.g., para. 0063: … examples of parameters in the set of parameters can include pulse width, amplitude, step count and step size of the write pulse …) and the midpoint resistance (see para. 0014: … to change resistance in the memory cell, where the write pulse is defined by a set of parameters corresponding to a resistance range …).
Regarding claim 16, which depends from claim 15, Liu et al. disclose wherein the write parameter is a voltage applied to a memory cell during a write operation to the first value state (e.g., para. 0063: … parameters can include pulse width, amplitude, step count and step size of the write pulse …).
Regarding claim 17, which depends from claim 15, Liu et al. disclose wherein the first level is a write voltage level that is less than a typical write voltage for the memory array (see FIG. 1A: 00 value).
Regarding claim 18, which depends from claim 15, Liu et al. disclose wherein the write circuitry includes a circuit for adjusting the write voltage to a voltage level as set by the write parameter circuitry (e.g., para. 0063: … parameters can include pulse width, amplitude, step count and step size of the write pulse …).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0043274).
Regarding claim 6, Liu et al. teach the limitations of claim 1.
Liu et al. do not explicitly define the midpoint resistance of a memory state is a resistance value in which approximately a same number of memory cells of the memory array have a resistance above the resistance value as a number of memory cells of the memory array have a resistance below the resistance value when the memory cells are programmed to a same memory state.
However, calculating a middle point of value using a same number of elements is a well-known technology for a type of memory array for its purpose.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize same number of elements to define a middle value because these conventional technology are well established in the art of the memory devices.
Regarding claim 7, Liu et al. teach the limitations of claim 6.
Liu et al do not explicitly define where the same memory state is a low resistance state of the memory cells.
However, calculating a middle point using high state and low state is a well-known technology for a type of memory array for its purpose.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize same number of elements to define a middle value because these conventional technology are well established in the art of the memory devices.

Response to Arguments

Applicant’s Applicant Arguments/Remarks filed 02/24/2022, with respect to the rejection(s) of claims 1-21 under 35 USC 102 and 103 have been fully considered but are not persuasive. 
A key feature of the Applicant’s arguments is as follows:
(1) Applicant argues that Liu does not teach “determining a midpoint resistance of a memory state for resistive memory cells of a memory array of resistive memory cells”. In response to Applicant’s argument, as Applicant already acknowledged, paragraph 0012 and 0013 of Liu teach “the set of resistance ranges can include a low resistance range, one or more intermediate resistance ranges and a high resistance range that are non-overlapping”, which implies that the resistance range was determined in order to set the ranges which includes intermediate resistance ranges (claimed a midpoint resistance). Whether or not Liu’s setting of resistance ranges is for memory refresh operation process, Liu teaches the claimed limitation(s) of determining a midpoint resistance of memory state.
(2) Applicant argues that Liu does not teach “performing a write to memory cells of the memory array to a first value state and determining a write efficiency of the write to the memory cells to the first value state”. In response to Applicant’s argument, Examiner examines claimed limitation(s). Applicant especially argues that Liu does not teach “a write efficiency”. The definition of “efficiency” is (1) the quality or degree of being efficient (2) effective operation as measured by a comparison of production (see dictionary Merriam-Webster). Liu, in e.g., FIG. 2 and para. 0044, teaches programming a data value (claimed a first value state) to change resistance in the memory cell, … the program operation can include verifying the memory cell …, the memory cell is applied another write pulse … set of parameters or changed set of parameters … as indicated by a successful verify … or when an error condition is encountered (which implies the claimed “write efficiency” based on the broadest reasonable interpretation).
Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825